EXHIBIT 10.3

 

 

ARBOR REALTY COMMERCIAL REAL ESTATE NOTES 2017-FL1, LTD.
 CLASS A NOTES, CLASS B NOTES AND CLASS C NOTES

 

--------------------------------------------------------------------------------

 

Placement Agreement

 

Dated as of March 28, 2017

 

J.P. Morgan Securities LLC
383 Madison Avenue, 8th Floor
New York, New York 10179

 

Ladies and Gentlemen:

 

ARBOR REALTY COMMERCIAL REAL ESTATE NOTES 2017-FL1, LTD. (the “Issuer”) and
ARBOR REALTY COMMERCIAL REAL ESTATE NOTES 2017-FL1, LLC (the “Co-Issuer” and,
together with the Issuer, the “Co-Issuers”), propose to issue their $201,600,000
Class A Senior Secured Floating Rate Notes Due 2027 (the “Class A Notes”), their
$27,000,000 Class B Secured Floating Rate Notes Due 2027 (the “Class B Notes”)
and their $50,400,000 Class C Secured Floating Rate Notes Due 2027 (the “Class C
Notes” and, together with the Class A Notes and the Class B Notes,
the “Notes”).  The Issuer intends to issue 81,000 preferred shares, with a par
value of U.S.$0.0001 per share and a notional amount of U.S.$1,000 per share
(the “Preferred Shares” and, together with the Notes, the “Securities”).  The
Co-Issuers have engaged J.P. Morgan Securities LLC (the “Placement Agent”) to
act as placement agent in conjunction with the offer and sale of the Notes
pursuant to this Placement Agreement (this “Agreement”).

 

The Notes shall be issued pursuant to an Indenture, to be dated as of April 11,
2017 (the “Indenture”), among the Co-Issuers, Arbor Realty SR, Inc. (including
any successor by merger, the “Seller” or “Arbor Parent”), as Advancing Agent,
and U.S. Bank National Association, as Trustee (in such capacity,
the “Trustee”), and the Preferred Shares shall be issued pursuant to the
Governing Documents (as defined in the Indenture) of the Issuer, certain
resolutions of the board of directors of the Issuer passed prior to the issuance
of the Preferred Shares and the Preferred Shares Paying Agency Agreement, to be
dated as of April 11, 2017 (the “Preferred Shares Paying Agency Agreement”),
among the Issuer, U.S. Bank National Association, as preferred shares paying
agent (the “Preferred Shares Paying Agent”), and MaplesFS Limited, as share
registrar.  Capitalized terms used but not defined herein shall have the
meanings specified in the Offering Memorandum (as hereinafter defined) or, to
the extent not defined therein, in the Indenture.

 

On the Closing Date, the Issuer will purchase the Loan Obligations described and
listed in Annex A to the Offering Memorandum (collectively, the “Loan
Obligations” and, with all other assets pledged to the Trustee on behalf of the
Secured Parties pursuant to the Indenture, the “Collateral”) from the Arbor
Parent.

 

--------------------------------------------------------------------------------


 

The Co-Issuers, the Arbor Parent and the Placement Agent agree as follows:

 

1.             Appointment of Placement Agent; Offer and Sale of Notes.

 

(a)           The Co-Issuers and the Arbor Parent hereby appoint the Placement
Agent to act as placement agent in connection with the offer and sale of the
Notes in accordance with the terms hereof, and the Placement Agent hereby
accepts such appointment in accordance with the terms hereof.  Subject to the
terms and conditions hereof and in reliance on the representations and
warranties herein set forth, the Co-Issuers agree to sell, and the Arbor Parent
agrees to cause to be sold, the Notes and the Placement Agent agrees, on a best
efforts basis, to (i) solicit offers to purchase the Notes on behalf of the
Co-Issuers from time to time in negotiated transactions at various prices to be
determined at the time of the sale and (ii) provide customary facilitation of
the offering and sale of the Notes.  In connection with acting as placement
agent hereunder, the Placement Agent shall have the right (but not the
obligation) to purchase the Notes and resell the Notes pursuant to the terms of
this Agreement.  Each of the Co-Issuers, the Arbor Parent and the Placement
Agent agrees that, as to any and all of the Notes with respect to which the
Placement Agent arranges the sale pursuant to this Agreement, such Notes shall
be offered and sold in reliance on, among other things, the agreements,
representations, warranties and covenants of the Co-Issuers and the Arbor Parent
contained herein and on the terms and conditions and in the manner provided for
herein; provided, however, that the Placement Agent shall have no liability to
the Co-Issuers, the Arbor Parent or any of their respective affiliates in the
event that any purchase or sale is not consummated for any reason.  The
Co-Issuers and the Arbor Parent shall have the sole right to accept or reject
any or all offers presented by the Placement Agent in the sole and absolute
discretion of the Co-Issuers and the Arbor Parent.  The Co-Issuers shall direct
the Placement Agent to remit the aggregate purchase price for the Notes (net of
the advisory, structuring and placement agent fee (the “Advisory, Structuring
and Placement Agent Fee”) set forth on Schedule I, which shall be retained by
the Placement Agent) placed pursuant hereto to an account specified by the
Issuer.

 

(b)           The Placement Agent hereby represents, warrants and agrees that:

 

(i)            it understands that the offer and sale of the Notes have not and
will not be registered under the Securities Act or registered or qualified under
any applicable state securities laws and that none of the Co-Issuers or the
Arbor Parent is obligated to so register or qualify the Notes;

 

(ii)           it is a qualified institutional buyer within the meaning of
Rule 144A under the Securities Act (a “QIB”);

 

(iii)          (x) it has not solicited offers for, or offered or sold, and will
not solicit offers for, or offer to sell, the Notes or any interest therein by
means of any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D under the Securities Act
(“Regulation D”), including, but not limited to, any advertisement, article,
magazine or similar medium or broadcast over television or radio or any seminar
or meeting whose attendees have been invited by any general solicitation or
advertising (as those terms are used in Regulation D), or in any manner
involving a public offering within the meaning of Section 4(a)(2) of the
Securities Act and (y) it has

 

2

--------------------------------------------------------------------------------


 

not solicited offers for or offered or sold, and will not solicit offers for, or
offer or sell, the Notes as part of their initial offering except on the terms
set forth in the Offering Memorandum (as defined below):  (A) within the United
States (or to U.S. persons within the meaning of Regulation S) to persons each
of whom it reasonably believes to be a Qualified Purchaser within the meaning of
the Investment Company Act of 1940 and that are either (1) QIBs in transactions
pursuant to Rule 144A under the Securities Act (“Rule 144A”) and as to which in
connection with each such sale, it has taken or will take reasonable steps to
ensure that the purchaser of the Notes is aware that such sale is being made in
reliance on Rule 144A or (2) institutions that are “accredited investors” as
defined in Rule 501(a)(1), (2), (3) or (7) of Regulation D (“Institutional
Accredited Investors”), who, in the case of purchasers described in this
clause (2), purchase the Notes in certificated form for their own account and
for any discretionary account for which they are acquiring securities and
provide a letter in the form required under the Indenture or (B) in accordance
with the restrictions set forth in Annex A hereto;

 

(iv)          (x) it has not provided, as of the date of this Agreement, and
covenants with the Co-Issuers that it will not provide, on or prior to the
Closing Date, to any Rating Agency or other “nationally recognized statistical
rating organization” (within the meaning of the Exchange Act), any information,
written or oral, relating to the Notes, the Collateral, the transactions
contemplated by this Agreement or the Indenture or any other information, that
could be reasonably determined to be relevant to determining an initial credit
rating for the Notes (as contemplated by Rule 17g-5(a)(3)(iii)(C) of the
Exchange Act), without the prior consent of the Co-Issuers, and (y) covenants
with the Co-Issuers that it will not provide to any Rating Agency or other
“nationally recognized statistical rating organization” (within the meaning of
the Exchange Act), any information, written or oral, relating to the Notes, the
Collateral, the transactions contemplated by this Agreement or the Indenture or
any other information, that could be reasonably determined to be relevant to
undertaking credit rating surveillance for the Notes (as contemplated by
Rule 17g-5(a)(iii)(3)(D) under the Exchange Act), without the prior consent of
the Co-Issuers; provided, in the case of both (x) and (y), the Co-Issuers
acknowledge that they have requested that the Placement Agent participate in or
initiate communications with the Rating Agencies with respect to information
posted on the website established pursuant to Rule 17g-5 of the Exchange Act
(“Rule 17g-5”) throughout the transactions contemplated hereby or by the
Indenture and to provide for posting to such website any information relayed in
such communications to the extent not already posted on such website without
requesting the Co-Issuers’ specific prior consent and without the Co-Issuers’
participation, and any and all such communication shall be deemed to have been
consented to by the Co-Issuers; and

 

(v)           other than the Time of Sale Information, the Indenture, the
Offering Memorandum and the other Basic Documents, neither it nor any of its
affiliates (including its agents and representatives) has furnished or made
available, or will furnish or make available, to potential investors in the
Notes, without the prior consent of the Co-Issuers and the Arbor Parent, any
written communication that constitutes an offer to sell or solicitation of an
offer to buy the Notes.

 

3

--------------------------------------------------------------------------------


 

(c)           In connection with the issuance of the Notes, the Co-Issuers and
the Arbor Parent have prepared an Offering Memorandum, dated March 28, 2017
(including any exhibits and annexes thereto and any accompanying electronic
media, the “Offering Memorandum”), in form and substance acceptable to the
Placement Agent.  Copies of the Offering Memorandum will be delivered by the
Co-Issuers and the Arbor Parent to the Placement Agent pursuant to the terms of
this Agreement.  At or prior to the time when sales of the Notes were first
made, which was approximately 12:54 PM  (prevailing Eastern time) on March 28,
2017 (the “Time of Sale”), the Co-Issuers and the Arbor Parent have prepared the
following documents: a Preliminary Offering Memorandum, dated March 27, 2017
(including any exhibits and annexes thereto and any accompanying electronic
media, the “Preliminary Offering Memorandum” and, together with any Additional
Disclosure Materials (as defined below), the “Time of Sale Information”).  If,
subsequent to the date of this Agreement, (x) the Co-Issuers, the Arbor Parent
and the Placement Agent determine that, as to any investors in the Notes, the
Time of Sale Information as of the Time of Sale included an untrue statement of
material fact or omitted to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading and the Placement Agent terminates its old purchase
contracts and enters into new purchase contracts with investors in the Notes,
then “Time of Sale Information” shall also include such additional information
conveyed to investors as of the time of entry into the new purchase contracts,
including any information that corrects such material misstatements or omissions
and “Time of Sale” shall refer to the time and date on which such new purchase
contracts were entered into.  Any Time of Sale Information furnished to the
Placement Agent subsequent to the date of this Agreement shall be in form and
substance satisfactory to the Placement Agent and shall be listed on Annex B
hereto.

 

(d)           Except as otherwise set forth in paragraph (e) below, the Notes to
be placed by the Placement Agent shall be represented by one or more definitive
global notes in book-entry form, which shall be deposited by or on behalf of the
Co-Issuers with the Depository Trust Company (the “DTC”) or its designated
custodian.  The Co-Issuers shall deliver the applicable Notes to the Placement
Agent, acting on behalf of the purchasers of the applicable Notes, by causing
DTC to credit such Notes to the account of the Placement Agent (or its designee)
at DTC.  The Notes shall be registered in such names and such authorized
denominations as the Placement Agent may request in writing not less than
forty-eight (48) hours prior to the Closing Date.  The Co-Issuers shall cause
the Notes to be made available to the Placement Agent for inspection at least
twenty-four (24) hours prior to the Closing Date at the offices of Cadwalader,
Wickersham & Taft LLP at 200 Liberty Street, New York, New York 10281
(the “Closing Location”).  The time and date of delivery of the Notes shall be
10:00 a.m., New York City time, on April 11, 2017, or such other time and date
as the Placement Agent and the Co-Issuers may agree upon in writing.  The time
and date of such payment and delivery is referred to herein as the “Closing
Date”.  On the Closing Date, the Co-Issuers and the Arbor Parent (jointly and
severally) agree to pay to the Placement Agent the Advisory, Structuring and
Placement Agent Fee as set forth on Schedule I hereto.

 

(e)           The Notes sold to Institutional Accredited Investors that are not
QIBs, as specified by the Placement Agent upon at least forty-eight (48) hours’
prior notice to the Co-Issuers (such request to include the authorized
denominations and the names in which they are to be registered), shall be
delivered in definitive certificated form to or upon the instructions of the
Placement Agent, acting on behalf of the applicable purchasers of the Notes,
against payment of

 

4

--------------------------------------------------------------------------------


 

the purchase price therefor by wire transfer of immediately available funds. 
The Notes shall be made available for inspection and packaging in New York, New
York, not later than 1:00 p.m. on the business day prior to the Closing Date at
the Closing Location.

 

(f)            The documents to be delivered at the Closing Date by or on behalf
of the parties hereto pursuant to Section 5 hereof and the Notes shall be
delivered at the Closing Location on the Closing Date.  A meeting shall be held
at the Closing Location at 5:00 p.m., New York City time, on the New York
Business Day next preceding the Closing Date, or such other time agreed to by
the parties hereto, at which meeting the final drafts of the documents to be
delivered pursuant to the preceding sentence shall be available for review by
the parties hereto.  For the purposes of this Section 1(f), “New York Business
Day” shall mean each Monday, Tuesday, Wednesday, Thursday and Friday that is not
a day on which banking institutions in New York City are generally authorized or
obligated by law or executive order to close.

 

(g)           The Placement Agent acknowledges and agrees that the Co-Issuers
and, for purposes of the opinions to be delivered to the Placement Agent
pursuant to Sections 5(h) and 5(i) hereof, counsel for the Co-Issuers and
counsel for the Placement Agent, respectively, may rely upon the accuracy of the
representations and warranties of the Placement Agent, and compliance by the
Placement Agent with its agreements contained in Section 1(b) (including Annex A
hereto), and the Placement Agent hereby consents to such reliance.

 

(h)           The Co-Issuers and the Arbor Parent acknowledge and agree that the
Placement Agent is acting solely in the capacity of an arm’s-length contractual
counterparty to the Co-Issuers and the Arbor Parent with respect to the offering
and sale of the Notes if and to the extent contemplated hereby (including in
connection with determining the terms of the offering) and not as a financial
advisor or fiduciary to, or agent of, the Co-Issuers, the Arbor Parent or any
other person in connection with each transaction contemplated hereby and the
process leading to such transaction.  Additionally, the Placement Agent is not
advising the Co-Issuers, the Arbor Parent or any other person as to any legal,
tax, investment, accounting or regulatory matters in any jurisdiction.  The
Co-Issuers and the Arbor Parent shall consult with their own advisors concerning
such matters and shall be responsible for making their own independent
investigation and appraisal of the transactions contemplated hereby, and the
Placement Agent shall not have any responsibility or liability to the
Co-Issuers, the Arbor Parent or any other person with respect thereto.  Any
review by the Placement Agent of the Co-Issuers and the transactions
contemplated hereby or other matters relating to such transactions will be
performed solely for the benefit of the Placement Agent, and shall not be on
behalf of the Co-Issuers, the Arbor Parent or any other person.  Each of the
Co-Issuers and the Arbor Parent agree that it will not claim that the Placement
Agent has rendered financial advisory services of any nature or respect, or owes
a fiduciary or similar duty to the Co-Issuers, the Arbor Parent or any other
person in connection with such transaction or the process leading thereto.

 

(i)            The Placement Agent may provide to prospective investors
Additional Disclosure Materials (as defined below), subject to the following
conditions:  (i) the Placement Agent shall provide to the Issuer any Additional
Disclosure Materials that the Placement Agent has prepared prior to providing
such materials to investors; and (ii) in the event that the Issuer or the
Placement Agent discovers an error in the Additional Disclosure Materials, the
Issuer, if it has discovered such error, shall notify the Placement Agent in
writing and, in either case, the

 

5

--------------------------------------------------------------------------------


 

Placement Agent shall correct such error prior to providing such materials to
any prospective investors.  “Additional Disclosure Materials” shall mean any
“flip” book or similar marketing materials or any term sheet or similar
marketing materials and any and all other summaries, reports, documents, in
written or electronic form, (i) provided to the Placement Agent by or on behalf
of the Issuer or any of its affiliates or (ii) prepared by the Placement Agent
and provided to the Issuer prior to distribution to prospective investors in
accordance with the preceding sentence.

 

(j)            Except for the Accountants’ Due Diligence Report (as defined in
Section 3.1(a) below), it has not obtained any Due Diligence Report (as defined
in Section 3.1(a) below) in connection with the offering contemplated hereby.

 

2.             Representations and Warranties of the Co-Issuers.  The Co-Issuers
represent and warrant to the Placement Agent that:

 

(a)           Time of Sale Information and Offering Memorandum.  The Time of
Sale Information, as of the Time of Sale, did not, and as of the Closing Date,
will not, and the Offering Memorandum, as of the date thereof, did not, and as
of the Closing Date, will not, contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that the Co-Issuers do not make any representation or
warranty with respect to any statements or omissions made in reliance upon and
in conformity with information relating to the Placement Agent furnished to the
Co-Issuers in writing by the Placement Agent expressly for use in the Time of
Sale Information and the Offering Memorandum and any amendment or supplement
thereto (such information, as identified in Section 12, the “Placement Agent
Information”).

 

(b)           Additional Written Communications.  Other than the Time of Sale
Information and the Offering Memorandum, neither the Co-Issuers nor any of their
affiliates (including their agents and representatives) have made, used,
prepared, authorized, approved or referred to or will prepare, make, use,
authorize, approve or refer to any written communication that constitutes an
offer to sell or solicitation of an offer to buy the Notes.

 

(c)           No Material Adverse Change.  Other than as set forth in the Time
of Sale Information, since the Time of Sale and other than as set forth in the
Offering Memorandum, since the date thereof, there has not been any material
adverse change or any development involving a prospective material adverse
change, in or affecting the business, properties, management, financial
position, stockholders’ equity or results of operations of the Co-Issuers or the
Arbor Parent.

 

(d)           Organization and Good Standing.  Each of the Co-Issuers, the Arbor
Parent and their respective affiliates that will be a party to a Basic Document
has been duly incorporated or organized, as the case may be, and is a validly
existing company or organization, as the case may be, in good standing under the
laws of its jurisdiction of organization, is duly qualified to do business and
is in good standing as a foreign entity in each jurisdiction in which the
conduct of its business requires such qualification, and has all power and
authority necessary to enter into and perform its obligations under each of the
Basic Documents (as defined in

 

6

--------------------------------------------------------------------------------


 

Section 2(g) below) to which it is a party and to own or hold its properties and
to conduct the business in which it is engaged.

 

(e)           Due Authorization.  Each of the Co-Issuers, the Arbor Parent and
their respective affiliates that will be a party to a Basic Document has full
right, power and authority to execute and deliver each of the Basic Documents to
which it is a party, and to perform its obligations hereunder and thereunder;
and all action required to be taken for the due and proper authorization,
execution and delivery of each of the Basic Documents to which it is a party and
the consummation of the transactions contemplated thereby have been duly and
validly taken.

 

(f)            The Notes.  The Notes have been duly authorized and, when duly
executed, authenticated, issued and delivered as provided in the Indenture and
paid for as provided herein, will be duly and validly issued and outstanding and
will be entitled to the benefits and security afforded by the Indenture.

 

(g)           Indenture and the other Basic Documents; Description of Basic
Documents.  When used in this agreement, the term “Basic Documents” shall mean
this Agreement, the Indenture, the Notes, the Servicing Agreement, the
Securities Account Control Agreement, the Preferred Shares Paying Agency
Agreement, the Loan Obligations Purchase Agreement, the Loan Obligation
Management Agreement and any other contract or agreement that is, or is to be,
entered into by the Issuer on the Closing Date or otherwise in connection with
any of the foregoing or this Agreement.  Each Basic Document to which the
Issuer, the Co-Issuer the Arbor Parent or any affiliate thereof is a party has
been duly authorized by such entity, as applicable, and when duly executed and
delivered in accordance with its terms by each of the parties thereto (other
than such entity, as applicable), will constitute a valid and legally binding
agreement of such entity, as applicable, enforceable against such entity, as
applicable, in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally or by equitable principles relating
to enforceability.  The Basic Documents described in the Time of Sale
Information or the Offering Memorandum will conform in all material respects to
the descriptions thereof contained in the Time of Sale Information and in the
Offering Memorandum.

 

(h)           No Violation or Default.  None of the Co-Issuers, the Arbor Parent
or any of their respective affiliates that will be a party to a Basic Document
is (A) in violation of its charter, by-laws, memorandum and articles of
association or similar organizational documents; (B) in default, and no event
has occurred that, with notice or lapse of time or both, would constitute such a
default, in the due performance or observance of any term, covenant or condition
contained in any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which it is a party or by which it is bound or to
which any of its property or assets are subject; or (C) in violation of any law
or statute or any judgment, order or regulation of any court or governmental
agency or body having jurisdiction over it or any of its properties
(“Governmental Authority”).

 

(i)            No Conflicts with Existing Instruments.  The execution, delivery
and performance by the Issuer, the Co-Issuer, the Arbor Parent or any of their
respective affiliates of any Basic Document to which it is a party, the issuance
and sale of the Notes and compliance by it with the terms thereof and the
consummation of the transactions contemplated by such Basic

 

7

--------------------------------------------------------------------------------


 

Documents will not (A) conflict with or result in a breach or violation of any
of the terms or provisions of, or constitute a default under, or, except as
contemplated by the Basic Documents, result in the creation or imposition of any
lien, charge or encumbrance upon any of its property or assets pursuant to any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which it is a party or by which it is bound or to which any of its
property or assets are subject; (B) result in any violation of the provisions of
the charter, by-laws, memorandum and articles of association or similar
organizational documents of the Issuer, the Co-Issuer, the Arbor Parent or any
of their respective affiliates; or (C) result in the violation of any law or
statute or any judgment, order or regulation of any Governmental Authority.

 

(j)            No Consents Required.  Assuming compliance by the Placement Agent
with its agreement in Section 1(b) hereof, no consent, approval, authorization,
order, registration or qualification of or with any Governmental Authority is
required for the execution, delivery and performance by the Issuer, the
Co-Issuer, the Arbor Parent or any of their respective affiliates of each of the
Basic Documents to which it is a party, the issuance and sale of the Securities
and compliance by such Issuer, Co-Issuer, Arbor Parent and their respective
affiliates with the terms thereof and the consummation of the transactions
contemplated by the Basic Documents, except for such consents, approvals,
authorizations, orders and registrations or qualifications as have already been
obtained, or as of the Closing Date will have been obtained or as may be
required under applicable state securities laws in connection with the placement
of the Notes by the Placement Agent or any purchase and resale of the Notes by
the Placement Agent.

 

(k)           Legal Proceedings.  Except as described in the Time of Sale
Information and the Offering Memorandum, there are no legal, governmental or
regulatory investigations, actions, suits or proceedings pending to which the
Issuer, the Co-Issuer or the Arbor Parent is a party or to which any property of
the Issuer, the Co-Issuer or the Arbor Parent is the subject that, individually
or in the aggregate, if determined adversely to such person, could reasonably be
expected to have a material adverse effect on (A) the ability of any of the
Issuer, the Co-Issuer or the Arbor Parent to perform its obligations under any
Basic Document to which it is a party or (B) the transactions contemplated
herein or in the Basic Documents; and to the knowledge after due inquiry of the
Co-Issuers and the Arbor Parent, no such investigations, actions, suits or
proceedings are threatened or contemplated by any Governmental Authority or
threatened by others.

 

(l)            Title to Assets.  The Arbor Parent will, at the Closing Date, own
and transfer the Loan Obligations, free and clear of any lien, mortgage, pledge,
charge, security interest or other encumbrance, and, at the Closing Date, the
Arbor Parent will have full power and authority to sell the Loan Obligations to
the Issuer under the Loan Obligations Purchase Agreement and deliver the Loan
Obligations to the Issuer thereunder, and at the Closing Date will have duly
authorized such sale and delivery to the Issuer by all necessary action; and
(C) the Issuer will, at the Closing Date, own the related Collateral, free and
clear of any lien, mortgage, pledge, charge, security interest or other
encumbrance, and will have full power and authority to pledge such Collateral to
the Trustee pursuant to the terms of the Indenture.

 

(m)          Investment Company Act.  None of the Issuer or the Co-Issuer are,
nor after giving effect to the offering and sale of the Notes and the
application of the proceeds

 

8

--------------------------------------------------------------------------------


 

thereof as described in the Time of Sale Information and the Offering
Memorandum,  will be an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, and the rules and regulations of the
Securities Exchange Commission thereunder (collectively, the “Investment Company
Act”). The Issuer and the Co-Issuer are relying on an exclusion or exemption
from the definition of “investment company” under the Investment Company Act
contained in Section 3(c)(5)(C) thereof or Rule 3a-7 thereunder.

 

(n)           Integration.  None of the Issuer, the Co-Issuer, the Arbor Parent
or any of their respective affiliates (as defined in Rule 501(b) of
Regulation D) has directly, or through any agent, sold, offered for sale,
solicited offers to buy or otherwise negotiated in respect of, any security
(as defined in the Securities Act) that is or will be integrated with the sale
of the Notes in a manner that would require registration of the Securities under
the Securities Act.

 

(o)           No General Solicitation or Directed Selling Efforts.  None of the
Issuer, the Co-Issuer, the Arbor Parent or any of their respective affiliates or
any other person acting on its or their behalf (other than, in the case of the
Notes, the Placement Agent, as to which no representation or warranty is made)
has (A) solicited offers for, or offered or sold any of the Securities by means
of any form of general solicitation or general advertising within the meaning of
Rule 502(c) of Regulation D or in any manner involving a public offering within
the meaning of Section 4(a)(2) of the Securities Act or (B) engaged in any
directed selling efforts within the meaning of Regulation S, and all such
persons have complied with the offering restrictions requirement of
Regulation S.

 

(p)           Securities Law Exemptions.  Assuming the accuracy of the
representations and warranties of the Placement Agent contained in
Section l(b) hereof (including Annex A hereto) and its compliance with the
agreements set forth therein, it is not necessary in connection with the offer,
sale, resale and delivery of the Notes in the manner contemplated by this
Agreement, the Time of Sale Information or the Offering Memorandum to register
the Notes under the Securities Act or to qualify the Indenture under the Trust
Indenture Act of 1939, as amended.

 

(q)           Taxes and Fees.  Any taxes, fees and other governmental charges in
connection with the execution, delivery and performance of each Basic Document
and the Securities (other than such federal, state and local taxes as may be
payable on the income or gain recognized therefrom), in all cases to the extent
material to any of the Issuer, the Co-Issuer or the Arbor Parent, have been or
will be paid at or prior to the Closing Date.

 

(r)            Rule 144A Eligibility.  When the Securities are executed,
authenticated and delivered pursuant to the Indenture, the Securities will not
be (and will not be convertible or exchangeable into securities that are) of the
same class as securities listed on a national securities exchange registered
under Section 6 of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) or quoted in an automated inter-dealer quotation system;
and the Offering Memorandum, as of its date, contains or, as of the Closing
Date, will contain, or the Co-Issuers will otherwise provide or cause to be
provided, all the information that, if requested by a prospective purchaser of
the Notes, would be required to be provided to such prospective purchaser
pursuant to Rule 144A(d)(4) under the Securities Act.

 

9

--------------------------------------------------------------------------------


 

(s)            Representations in Basic Documents.  The representations and
warranties of the Co-Issuers, the Arbor Parent and their respective affiliates
contained in the Basic Documents, respectively, shall be true and correct as of
the Closing Date in all material respects.

 

(t)            17g-5 Compliance.  Arbor Realty Trust, Inc. (“ART”) or one or
more of its affiliates has executed and delivered a written representation to
Moody’s Investors Service, Inc. (“Moody’s”) and DBRS, Inc. (“DBRS” and, together
with Moody’s, the “Rating Agencies”) that it will take the actions specified in
paragraphs (a)(3)(iii)(A) through (D) of Rule 17g-5, and such entity has
complied with each such representation in all material respects. In connection
therewith, ART has entered into a 17g-5 Website Posting Agreement, dated
March 13, 2017, with J.P. Morgan Securities LLC.

 

3.1          Representations and Warranties of the Arbor Parent.  The Arbor
Parent represents and warrants to the Placement Agent that:

 

(a)          The Issuer, the Co-Issuer and the Arbor Parent have not obtained
any third-party due diligence report contemplated by Rule 15Ga-2 under the
Exchange Act (“Rule 15Ga-2”) (each, a “Due Diligence Report”) in connection with
the transactions contemplated by this Agreement and the Offering Memorandum
other than the agreed-upon procedures report (the “Accountants’ Due Diligence
Report”), in form and substance reasonably satisfactory to the Placement Agent,
obtained from the accounting firm (the “Accountants”) engaged to provide
procedures involving a comparison of information in the loan files for the loans
backing the Notes (the “Loans”) to information on a data tape relating to the
Loans (“Due Diligence Services”), a copy of which has been furnished to the
Placement Agent, at the request of the Arbor Parent, and addressed to the
Placement Agent.  The Accountants have consented to the use of the Accountants’
Due Diligence Report in the preparation of a Form 15G (as defined below)
furnished on EDGAR as required by Rule 15Ga-2.

 

(b)           Any certification on Form ABS Due Diligence-15E received by the
Issuer, the Co-Issuer or the Arbor Parent from the Accountants in connection
with the Due Diligence Services provided by the Accountants was promptly posted,
after receipt, on the Rule 17g-5 website established by or on behalf of the
Arbor Parent as required by Rule 17g-5.

 

(c)           The Issuer, the Co-Issuer or the Arbor Parent (A) prepared, or
caused to be prepared, one or more reports on Form ABS-15G (each, a “Form 15G”)
containing the findings and conclusions of the Accountants’ Due Diligence Report
and meeting all other requirements of Rule 15Ga-2, any other rules and
regulations of the SEC and the Exchange Act; (B) provided, or caused to be
provided, a copy of the final draft of each Form 15G to the Placement Agent at
least seven Business Days before the Time of Sale; and (C) furnished, or caused
to be furnished, each Form 15G to the SEC on EDGAR at least five Business Days
before the Time of Sale as required by Rules 15Ga-2.

 

(d)           No portion of any Form 15G contains any names, addresses, other
personal identifiers or zip codes with respect to any individuals, or any other
personally identifiable or other information that would be associated with an
individual, including without limitation any “nonpublic personal information”
within the meaning of Title V of the Gramm-Leach-Bliley Financial Services
Modernization Act of 1999.

 

10

--------------------------------------------------------------------------------


 

3.2          Representations, Warranties, Covenants and Agreements of the Arbor
Parent. The Arbor Parent represents, warrants, covenants, undertakes and agrees
to and with the Placement Agent that:

 

(a)           Arbor Parent has organized and initiated an asset-backed
securities transaction by committing to sell and selling, directly or through an
affiliate, the Closing Date Loan Obligations to the Issuer and, accordingly,
Arbor Parent satisfies the definition of “sponsor”, and is the “sponsor of the
securitization”, as set forth in the U.S. Credit Risk Retention Rules.  It is
hereby acknowledged and agreed by the parties hereto that the Placement Agent
does not accept any liability or responsibility for such designation of Arbor
Parent (or for the non-designation of any other entity) as a “sponsor”;

 

(b)           Arbor Parent is an entity having the capability to comply, and
agrees that it will comply, with all legal requirements imposed on the “sponsor”
of a “securitization transaction” in accordance with the U.S. Credit Risk
Retention Rules;

 

(c)           Arbor Parent has determined the fair value of the Retained
Interest and each Class of Notes and the Preferred Shares in accordance with the
fair value assessment described in Accounting Standards Codification 820, “Fair
Value Measurements and Disclosures”, under U.S. generally accepted accounting
principles (“GAAP”);

 

(d)           Arbor Parent, directly or through a majority-owned affiliate, will
retain an “eligible horizontal residual interest” in Preferred Shares of the
Issuer in compliance with the U.S. Credit Risk Retention Rules for the duration
required in the U.S. Credit Risk Retention Rules, the fair value of which
interest will be at least 5% of the aggregate fair value of the Notes and the
Preferred Shares, as of the Closing Date (the “Retained Interest”), as
determined in accordance with the fair value assessment framework under GAAP;

 

(e)           Arbor Parent is and will be solely responsible for compliance with
the disclosure requirements of U.S. Credit Risk Retention Rules which include,
without limitation, the material terms of the Retained Interest, and the timing
of cash flows and determination of fair value. Without limiting any liability
that Arbor Parent or any of its affiliates may have hereunder, (i) Arbor Parent
is and will be solely responsible for ensuring that the disclosure required by
U.S. Credit Risk Retention Rules is contained in each of the Preliminary
Offering Memorandum and the Offering Memorandum, (ii) Arbor Parent is and will
be solely responsible for the content of that disclosure and, as of the date
hereof, has met applicable disclosure requirements under the U.S. Credit Risk
Retention Rules, and (iii) if any disclosure is required after the Closing Date
pursuant to U.S. Credit Risk Retention Rules, Arbor Parent will be solely
responsible for making and delivering such disclosure in a medium that does not
involve any action or participation by the Placement Agent (other than timely
delivery by the Placement Agent of the Preliminary Offering Memorandum and the
Offering Memorandum to the investors).  For the avoidance of doubt, it is hereby
acknowledged and agreed by the parties hereto that the Placement Agent does not
accept any liability or responsibility whatsoever in respect of Arbor Parent’s
determination of the fair value of the Retained Interest or Arbor Parent’s
valuation methodology, inputs and assumptions. The Preliminary Offering
Memorandum contains, and the Offering Memorandum will contain, all of the
disclosures that are required under Rule 4(c)(1)(i) of the U.S. Credit Risk
Retention Rules; and

 

11

--------------------------------------------------------------------------------


 

(f)            Arbor Parent or its affiliates, as relevant, has not engaged in
any hedging or financing of the Retained Interest as of the date hereof and will
not engage in any activities that would constitute impermissible hedging,
transfer or financing of the Retained Interest as prohibited by the U.S. Credit
Risk Retention Rules for the duration required in the U.S. Credit Risk Retention
Rules.

 

If the U.S. Credit Risk Retention Rules are modified to reduce the obligations
of the sponsor thereunder or repealed, Arbor Parent may, notwithstanding the
foregoing, choose to comply with the U.S. Credit Risk Retention Rules as are
then in effect, and such compliance shall not be a breach or violation of any of
the foregoing.

 

4.             Further Agreements of the Co-Issuers and the Arbor Parent.  Each
of the Co-Issuers and the Arbor Parent jointly and severally covenants and
agrees with the Placement Agent that:

 

(a)           Delivery of Copies.  It will deliver to the Placement Agent as
many printed copies of the Preliminary Offering Memorandum, any other Time of
Sale Information and the Offering Memorandum (including all amendments and
supplements thereto) as the Placement Agent may reasonably request.

 

(b)           Amendments or Supplements.  Before making or distributing any
amendment or supplement to any Time of Sale Information or the Offering
Memorandum, the Co-Issuers and the Arbor Parent will furnish to the Placement
Agent and counsel for the Placement Agent a copy of the proposed amendment or
supplement for review and will not distribute any such proposed amendment or
supplement to which the Placement Agent reasonably objects.

 

(c)           Notice to the Placement Agent.  The Co-Issuers and the Arbor
Parent will advise the Placement Agent promptly, and confirm such advice in
writing:  (i) of the issuance by any governmental or regulatory authority of any
order preventing or suspending the use of either any Time of Sale Information or
the Offering Memorandum or the initiation or threatening of any proceeding for
that purpose; (ii) of the occurrence of any event at any time prior to the
completion of the initial offering of the Notes as a result of which any Time of
Sale Information or the Offering Memorandum as then amended or supplemented
would include any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances existing when the Time of Sale Information and the Offering
Memorandum are delivered to a purchaser, not misleading; and (iii) of the
receipt by any of the Co-Issuers or the Arbor Parent or any of their affiliates
of any notice with respect to any suspension of the qualification of the Notes
for offer and sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose, and the Co-Issuers and the Arbor Parent will use
their commercially reasonable efforts to prevent the issuance of any such order
preventing or suspending the use of any Time of Sale Information or the Offering
Memorandum or suspending any such qualification of the Notes and, if any such
order is issued, will obtain as soon as possible the withdrawal thereof.

 

(d)           Ongoing Compliance.  If, at any time prior to the Time of Sale,
(i) any event shall occur or condition shall exist as a result of which any of
the Time of Sale Information

 

12

--------------------------------------------------------------------------------


 

would include any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading or (ii) it is
necessary to amend or supplement any of the Time of Sale Information so that any
of the Time of Sale Information will not include any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading, the Co-Issuers and the Arbor Parent will promptly notify the
Placement Agent thereof and forthwith prepare (in a form reasonably acceptable
to the Placement Agent) and, subject to paragraph (b) above in this Section 4,
furnish to the Placement Agent such amendments or supplements to any of the Time
of Sale Information as may be necessary so that the statements in any of the
Time of Sale Information as so amended or supplemented will not, in light of the
circumstances under which they were made, be misleading.  If at any time prior
to the Closing Date, (x) any event shall occur or condition shall exist as a
result of which the Offering Memorandum as then amended or supplemented would
include any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances existing (A) when the Offering Memorandum is delivered to a
purchaser and (B) at the Closing Date, not misleading or (y) it is necessary to
amend or supplement the Offering Memorandum to comply with applicable law, the
Co-Issuer and the Arbor Parent will promptly notify the Placement Agent thereof
and forthwith prepare (in a form reasonably acceptable to the Placement Agent)
and, subject to paragraph (b) above in this Section 4, furnish to the Placement
Agent such amendments or supplements to the Offering Memorandum as may be
necessary so that the statements in the Offering Memorandum as so amended or
supplemented will not, in the light of the circumstances existing when the
Offering Memorandum as so amended or supplemented is delivered to a purchaser
and at the Closing Date, be misleading or so that the Offering Memorandum will
comply with applicable law.

 

(e)           Blue Sky Compliance.  The Co-Issuers and the Arbor Parent will use
commercially reasonable efforts to qualify the Notes for offer and sale under
the securities or “blue sky” laws of such jurisdictions in the United States as
the Placement Agent shall reasonably request and will continue such
qualifications in effect so long as required for the initial offering and sale
of the Notes; provided that none of the Co-Issuers and the Arbor Parent shall be
required to:  (i) qualify as a foreign corporation or other entity or as a
dealer in securities in any such jurisdiction where it would not otherwise be
required to so qualify; (ii) file any general consent to or take any action that
would subject itself to service of process in such jurisdiction; or
(iii) subject itself to taxation in any such jurisdiction.  Prior to the Time of
Sale, the Placement Agent shall notify the Co-Issuers and the Arbor Parent of
any jurisdictions that would require qualifications or legends or disclaimers in
the Preliminary Offering Memorandum.

 

(f)            Copies of Reports.  So long as the Notes are outstanding, the
Co-Issuers shall furnish, or cause to be furnished, to the Placement Agent
copies of all reports or other communications (financial or other) furnished to
holders of the Notes.

 

(g)           Use of Proceeds.  The Co-Issuers shall apply the net proceeds from
the sale of the Securities as described in the Time of Sale Information and the
Offering Memorandum under the heading “Use of Proceeds”.

 

13

--------------------------------------------------------------------------------


 

(h)           Rating Agencies.  The Notes shall have been assigned ratings no
lower than those set forth on Schedule I hereto by the Rating Agencies.  To the
extent, if any, that the ratings provided with respect to the Notes by the
Rating Agencies are conditional upon the furnishing of documents or the taking
of any other action by the Co-Issuers, the Arbor Parent or any of their
respective affiliates, the Co-Issuers and the Arbor Parent shall use their
commercially reasonable efforts to furnish, or cause to have furnished, such
documents and take, or cause to have taken, any such other action.

 

(i)            No Integration.  None of the Co-Issuers, the Arbor Parent or any
of their respective affiliates (as defined in Rule 501(b) of Regulation D) will,
directly or through any agent, sell, offer for sale, solicit offers to buy or
otherwise negotiate in respect of, any security (as defined in the Securities
Act), that is or will be integrated with the sale of the Notes in a manner that
would require registration of any of the Securities under the Securities Act.

 

(j)            No Solicitation or Directed Selling Efforts.  None of the
Co-Issuers, the Arbor Parent or any of their respective affiliates or any person
acting on its or their behalf (other than, with respect to the Notes, the
Placement Agent, as to which no covenant is given) will (i) solicit offers for,
or sell, the Securities by means of any form of general solicitation or general
advertising within the meaning of Rule 502(c) of Regulation D or in any manner
involving a public offering within the meaning of Section 4(a)(2) of the
Securities Act or (ii) engage in any directed selling efforts within the meaning
of Regulation S, and all such persons will comply with the offering restrictions
requirement of Regulation S.

 

(k)           Supplying Information.  While the Notes remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Co-Issuers and the Arbor Parent will, during any period in
which they are not subject to and in compliance with Section 13 or 15(d) under
the Exchange Act, furnish to holders of the Notes and prospective purchasers of
the Notes designated by such holders, in each case upon request, the information
required to be delivered pursuant to Rule 144A(d)(4) under the Securities Act.

 

(l)            DTC.  The Co-Issuers will assist the Placement Agent in arranging
for the Notes to be eligible for clearance and settlement through DTC.

 

(m)          Sale Treatment.  The Arbor Parent agrees that its transfer of the
Loan Obligations shall be reflected on its balance sheet and other financial
statements as a sale and/or contribution of the Loan Obligations to the Issuer
and not as a financing.  Issuer agrees that the transfer to the Issuer of the
Loan Obligations shall be reflected on Issuer’s balance sheet and other
financial statements as the purchase and/or acquisition of such Loan Obligations
by Issuer from the Arbor Parent and not as a loan to the Issuer from the Arbor
Parent.  The Arbor Parent is not selling the Loan Obligations and the Co-Issuers
are not selling the Notes with any intent to hinder, delay or defraud any of the
creditors of the Arbor Parent, the Co-Issuers or any of their respective
affiliates.

 

(n)           Rule 17g-5 Compliance.  The Co-Issuers, ART and the Arbor Parent
shall take reasonable efforts to cause the Trustee (pursuant to the Trustee’s
related obligations under the Basic Documents) to comply with each
representation made by it to the Rating Agencies with respect to the Notes
pursuant to paragraph (a)(3)(iii) of Rule 17g-5.

 

14

--------------------------------------------------------------------------------


 

5.             Conditions to Placement Agent’s Obligations.  The obligations of
the Placement Agent hereunder are subject to the performance by the Co-Issuers
and the Arbor Parent of their respective covenants and other obligations
hereunder and to the following additional conditions:

 

(a)           Representations and Warranties.  The representations and
warranties of the Co-Issuers and the Arbor Parent contained herein shall be true
and correct on the date hereof, on and as of the date of the Time of Sale and on
and as of the Closing Date; and the statements of the Co-Issuers and the Arbor
Parent and their respective officers made in any certificates delivered pursuant
to this Agreement shall be true and correct in all material respects on and as
of the date of the Time of Sale and on and as of the Closing Date.

 

(b)           No Material Adverse Change.  Subsequent to the execution and
delivery of this Agreement, no event or condition of a type described in
Section 2(c) hereof shall have occurred or shall exist, which event or condition
is not described in the Time of Sale Information and the Offering Memorandum
(excluding any amendment or supplement thereto) and the effect of which, in the
judgment of the Placement Agent, makes it impracticable or inadvisable to
proceed with the offering, sale or delivery of the Notes on the terms and in the
manner contemplated by this Agreement, the Time of Sale Information and the
Offering Memorandum.

 

(c)           Officer’s Certificate of the Co-Issuers.  The Placement Agent
shall have received on and as of the Closing Date a certificate of an executive
officer of each of the Issuer and the Co-Issuer satisfactory to the Placement
Agent:  (i) confirming that such officer has carefully reviewed the Time of Sale
Information and the Offering Memorandum and to the knowledge of such officer,
after due inquiry, the representation set forth in Section 2(a) hereof is true
and correct; (ii) confirming that the other representations and warranties of
the Issuer and Co-Issuer, as applicable, in this Agreement are true and correct
in all material respects on and as of the date of the Time of Sale and on and as
of the Closing Date and that each of the Issuer and the Co-Issuer, as
applicable, have complied in all material respects with all agreements and
satisfied all conditions on its part to be performed or satisfied hereunder at
or prior to the Closing Date; and (iii) to the effect set forth in
Section 2(c) hereof as to such Issuer.

 

(d)           Officer’s Certificate of the Arbor Parent.  The Placement Agent
shall have received on and as of the Closing Date a certificate of an executive
officer of the Arbor Parent satisfactory to the Placement Agent:  (i) confirming
that such officer has carefully reviewed the Time of Sale Information and the
Offering Memorandum and, to the knowledge of such officer, after due inquiry,
the representation set forth in Section 2(a) hereof is true and correct;
(ii) confirming that the Co-Issuers, the Arbor Parent or the other Arbor
entities each complied in all material respects with all agreements and
satisfied all conditions on their part to be performed or satisfied hereunder at
or prior to the Closing Date; and (iii) to the effect set forth in
Section 2(c) hereof as to each of the Co-Issuers, the Arbor Parent and their
respective affiliates, as applicable.

 

(e)           Officer’s Certificate of the Loan Obligation Manager.  The
Placement Agent shall have received on and as of the Closing Date a certificate
of an authorized officer of Arbor Realty Collateral Management, LLC, dated as of
the Closing Date, substantially in the form attached hereto as Exhibit A.

 

15

--------------------------------------------------------------------------------


 

(f)            Officer’s Certificate of the Seller.  The Placement Agent shall
have received on and as of the Closing Date a certificate of authorized officers
of the Seller, dated as of the Closing Date, substantially in the form attached
hereto as Exhibit B.

 

(g)           Comfort Letters.  On the date of the Preliminary Offering
Memorandum and on the date of this Agreement, Ernst & Young LLP shall have
furnished to the Co-Issuers and the Placement Agent, at the request of the
Co-Issuers, letters dated the respective dates of delivery thereof and addressed
to the Placement Agent, in form and substance reasonably satisfactory to the
Placement Agent.

 

(h)           Opinion of Counsel for the Co-Issuers and the Arbor Parent. 
Cadwalader, Wickersham & Taft LLP, special counsel to the Co-Issuers and the
Arbor Parent, Richards, Layton & Finger, P.A., counsel to the Co-Issuer, Maples
and Calder, Cayman Islands counsel to the Issuer, and other applicable counsel
to the Arbor Parent shall have furnished to the Placement Agent their respective
written opinions with respect to such matters as the Placement Agent may
reasonably request, each dated the Closing Date and addressed to the Placement
Agent and in form and substance reasonably satisfactory to the Placement Agent. 
Except with respect to any negative assurance letter relating to the Time of
Sale Information or the Offering Memorandum, each such opinion (a) may express
counsel’s reliance as to factual matters on certificates of government and
agency officials and the representations and warranties made by, and on
certificates or other documents furnished by officers of, the parties to the
Basic Documents and (b) may be qualified as an opinion only on the law of the
State of New York, the laws of the Cayman Islands, the Delaware Limited
Liability Company Act and/or the federal law of the United States of America.

 

(i)            Opinion of Counsel for the Placement Agent.  The Placement Agent
shall have received on and as of the Closing Date an opinion of Clifford Chance
US LLP, counsel for the Placement Agent, with respect to such matters as the
Placement Agent may reasonably request, and such counsel shall have received
such documents and information as they may reasonably request to enable them to
pass upon such matters.

 

(j)            Opinion of Counsel for the Trustee, the Preferred Shares Paying
Agent, the Loan Obligation Manager, the CLO Servicer, Arbor Realty SR, Inc. and
ARMS Equity.  Prior to the placement of the Notes hereunder, the Placement Agent
shall have received the opinions, dated as of the Closing Date, of the
respective counsel to the Trustee, the Preferred Shares Paying Agent, the Loan
Obligation Manager, the CLO Servicer, the Seller and ARMS Equity, each in form
and substance reasonably satisfactory to the Placement Agent.

 

(k)           Rating Agency Opinions.  The Placement Agent shall be addressed in
any opinion from any counsel delivering any written opinion to the Rating
Agencies in connection with the transaction described herein which is not
otherwise described in this Agreement.

 

(l)            Rating Agency Letters.  The Placement Agent shall have received
copies of letters from the Rating Agencies stating that the Notes are rated as
set forth on Schedule I hereto by the Rating Agencies.

 

16

--------------------------------------------------------------------------------


 

(m)          No Legal Impediment to Issuance.  No action shall have been taken
and no statute, rule, regulation or order shall have been enacted, adopted or
issued by any Governmental Authority that would, as of the Closing Date, prevent
the issuance or sale of the Notes; and no injunction or order of any federal,
state or foreign court shall have been issued that would, as of the Closing
Date, prevent the issuance or sale of the Notes.

 

(n)           Good Standing.  The Placement Agent shall have received on and as
of the Closing Date satisfactory evidence of the good standing of each of the
Issuer, Co-Issuer, and the Arbor Parent in its jurisdiction of organization,
dated not earlier than 30 days prior to the Closing Date, in each case, in
writing or any standard form of telecommunication from the appropriate
Governmental Authorities of such jurisdiction.

 

(o)           DTC.  All the Notes shall be eligible for clearance and settlement
through DTC.

 

(p)           Additional Documents.  On or prior to the Closing Date, the
Co-Issuers and the Arbor Parent shall have furnished to the Placement Agent such
other certificates and documents as the Placement Agent may reasonably request.

 

(q)           Compliance with Rule 15Ga-2 and Rule 17g-5.            The
Co-Issuers shall have complied with all requirements of Rule 15Ga-2 and
Rule 17g-5 under the Exchange Act to the satisfaction of the Placement Agent.

 

(r)            Compliance with U.S. Credit Risk Retention Rules. The Retention
Holder and the Arbor Parent (as sponsor) shall have acted to comply with the
requirements of the U.S. Credit Risk Retention Rules to the satisfaction of the
Placement Agent, who shall have been provided an opinion or memorandum of
counsel to the Arbor Parent as to such compliance, in form and substance
satisfactory to the Placement Agent.

 

6.             Indemnification and Contribution.

 

(a)           Indemnification of the Placement Agent by Co-Issuers and ART  Each
of the Co-Issuers and ART (jointly and severally) agree to indemnify and hold
harmless the Placement Agent, its affiliates, directors and officers and each
person, if any, who controls the Placement Agent within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act (each a
“Placement Agent Indemnitee”), from and against any and all losses, claims,
damages and liabilities (including, without limitation, out-of-pocket legal fees
and other out-of-pocket expenses incurred in connection with any suit, action,
investigations or proceeding or any claim asserted, as such fees and expenses
are incurred), joint or several, that arise out of, or are based upon, any
untrue statement or alleged untrue statement of a material fact contained in the
Time of Sale Information or the Offering Memorandum (or any amendment or
supplement thereto), or any omission or alleged omission to state therein a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, except insofar as
such losses, claims, damages or liabilities arise out of, or are based upon, any
untrue statement or omission or alleged untrue statement or omission made in
reliance upon and in conformity with information with respect to which the
Placement Agent has agreed to indemnify each of the Issuer, Co-Issuer and ART
pursuant to Section 6(b) hereof; provided

 

17

--------------------------------------------------------------------------------


 

that with respect to any such untrue statement in or omission from the Time of
Sale Information, the indemnity agreement contained in this paragraph (a) with
respect to the Time of Sale Information shall not inure to the benefit of a
Placement Agent Indemnitee, to the extent that the sale to the person asserting
any such loss, claim, damage or liability was an initial sale by the Placement
Agent and any such loss, claim, damage or liability of or with respect to the
Placement Agent results from the fact that (i) prior to the occurrence of the
events described in clause (ii) below, and prior to the Time of Sale, the
Co-Issuers or ART shall have notified the Placement Agent that the Time of Sale
Information contains an untrue statement of material fact or omits to state
therein a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading,
(ii) such untrue statement or omission of a material fact was corrected in an
amended or supplemented Time of Sale Information and such corrected Time of Sale
Information was provided to the Placement Agent far enough in advance of the
Time of Sale (but not less than one (1) Business Day) so that such corrected
Time of Sale Information could have been provided (electronically or otherwise)
to such person asserting any such loss, claim, damage or liability prior to the
Time of Sale and (iii) the Placement Agent did not send or give such corrected
Time of Sale Information to such person at or prior to the Time of Sale.

 

(b)           Indemnification of the Co-Issuers and ART by Placement Agent.  The
Placement Agent agrees to indemnify and hold harmless the Co-Issuers and ART and
their respective affiliates, directors and officers and each person, if any, who
controls any of the Co-Issuers or ART within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, to the same extent as the
indemnity set forth in subsection (a) above, but only with respect to any
losses, claims, damages or liabilities that arise out of, or are based upon, any
untrue statement or omission or alleged untrue statement or omission made in
reliance upon and in conformity with the Placement Agent Information provided by
the Placement Agent.

 

(c)           [Reserved]

 

(d)           Notice and Procedures.  If any suit, action, proceeding (including
any governmental or regulatory investigation), claim or demand shall be brought
or asserted against any person in respect of which indemnification may be sought
pursuant to paragraph (a) or (b) above, such person (the “Indemnified Person”)
shall promptly notify the person against whom such indemnification may be sought
(the “Indemnifying Person”) in writing; provided that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have
under this Section 6 except to the extent that it has been materially prejudiced
(through the forfeiture of substantive rights or defenses) by such failure (in
which case the Indemnifying Person shall be relieved of its indemnification
obligation only to the extent of any loss caused by the Indemnified Person’s
failure to provide notice); and provided further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under this Section 6.  If any such
proceeding shall be brought or asserted against an Indemnified Person and it
shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person to
represent the Indemnified Person and any others entitled to indemnification
pursuant to this Section 6 that the Indemnifying Person may designate in such
proceeding and shall pay the fees and expenses of such counsel related to such
proceeding, as incurred.  In any such proceeding, any Indemnified Person shall
have the right to retain its own counsel, but the fees and expenses

 

18

--------------------------------------------------------------------------------


 

of such counsel shall be at the expense of such Indemnified Person unless
(i) the Indemnifying Person and the Indemnified Person shall have mutually
agreed to the contrary; (ii) the Indemnifying Person has failed within a
reasonable time to retain counsel reasonably satisfactory to the Indemnified
Person; or (iii) the use of counsel chosen by the Indemnifying Person to
represent the Indemnified Person would present such counsel with a conflict of
interest.  It is understood and agreed that the Indemnifying Person shall not,
in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be reimbursed as they are incurred.  Any such
separate firm for the Placement Agent, its affiliates, directors, officers and
any control persons of the Placement Agent shall be designated in writing by the
Placement Agent and any such separate firm for the Co-Issuers and ART, their
respective directors and officers and any person who controls the Co-Issuers or
ART, as applicable, within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act shall be designated in writing by the Co-Issuers
and ART.  Upon receipt of notice from the Indemnifying Person to such
Indemnified Person of its election to assume the defense of such action and
approval by the Indemnified Person of counsel, the Indemnifying Person will not
be liable to such Indemnified Person under this Section 6 for any legal or other
expenses subsequently incurred by such Indemnified Person in connection with the
defense thereof unless the Indemnified Person shall have employed separate
counsel in accordance with the third immediately preceding sentence (it being
understood, however, that the Indemnifying Person shall not be liable for the
expenses of more than one separate counsel (in addition to local counsel).  The
Indemnifying Person shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there is a final judgment for the plaintiff, the Indemnifying Person agrees to
indemnify each Indemnified Person from and against any loss or liability by
reason of such settlement or judgment.  Notwithstanding the foregoing sentence,
if at any time an Indemnified Person shall have requested that an Indemnifying
Person reimburse the Indemnified Person for fees and expenses of counsel as
contemplated by this paragraph, the Indemnifying Person shall be liable for any
settlement of any proceeding effected without its written consent if (i) such
settlement is entered into more than forty-five (45) days after receipt by the
Indemnifying Person of such request, (ii) the Indemnifying Person shall not have
reimbursed the Indemnified Person in accordance with such request prior to the
date of such settlement and (iii) such settlement does not include a statement
as to, or an admission of, fault, culpability or a failure to act by or on
behalf of the Indemnifying Person.  No Indemnifying Person shall, without the
written consent of the Indemnified Person, effect any settlement of any pending
or threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnification could have been sought hereunder by such
Indemnified Person, unless such settlement (x) includes an unconditional release
of such Indemnified Person, in form and substance satisfactory to such
Indemnified Person, from all liability on claims that are the subject matter of
such proceeding and (y) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.

 

(e)           Contribution.  If the indemnification provided for in
subsections (a) or (b) above is unavailable to an Indemnified Person or is
insufficient in respect of any losses, claims, damages or liabilities referred
to therein, then each Indemnifying Person under such paragraph, in lieu of
indemnifying such Indemnified Person thereunder, shall contribute to the amount
paid or payable by such Indemnified Person as a result of such losses, claims,
damages

 

19

--------------------------------------------------------------------------------


 

or liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Co-Issuers and ART on the one hand and the Placement
Agent on the other from the offering of the Notes or (ii) if the allocation
provided by clause (i) is not permitted by applicable law, in such proportion as
is appropriate to reflect not only the relative benefits referred to in
clause (i) but also the relative fault of the Co-Issuers or ART on the one hand
and the Placement Agent on the other in connection with the statements or
omissions that resulted in such losses, claims, damages or liabilities, as well
as any other relevant equitable considerations.  The relative benefits received
by the Co-Issuers and ART on the one hand and the Placement Agent on the other
shall be deemed to be in the same respective proportions as the net proceeds
(before deducting expenses) received by the Co-Issuers and/or ART from the sale
of the Notes and the total fees, discounts and commissions received by the
Placement Agent in connection therewith bear to the aggregate offering price of
the Notes.  The relative fault of the Co-Issuers and ART on the one hand and the
Placement Agent on the other shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Co-Issuers or ART or by the Placement Agent and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission, and any other equitable considerations
appropriate in the circumstances.

 

(f)            Limitation on Liability.  Each of the Co-Issuers, ART and the
Placement Agent agrees that it would not be just and equitable if contribution
pursuant to this Section 6 were determined by pro rata allocation or by any
other method of allocation that does not take account of the equitable
considerations referred to in paragraph (e) above.  The amount paid or payable
by an Indemnified Person as a result of the losses, claims, damages and
liabilities referred to in paragraph (e) above shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses incurred
by such Indemnified Person in connection with investigating or defending any
such action or claim.  Notwithstanding the provisions of this Section 6, in no
event shall the Placement Agent be required to contribute any amount in excess
of the amount by which the total fees, discounts and commissions received by it
with respect to the offering of the Notes exceeds the amount of any damages that
the Placement Agent has otherwise been required to pay by reason of such untrue
or alleged untrue statement or omission or alleged omission.  No person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.  Further, ART and the Co-Issuers
each acknowledge and agree that the Placement Agent has no responsibility and
shall not assume any liability for (i) any information that is posted to the
internet website established and maintained by ART, the Arbor Parent, the
Co-Issuers or any other party pursuant to Rule 17g-5 of the Exchange Act (such
internet website, the “17g-5 Website”), or (ii) the failure of any information
to be posted to the 17g-5 Website by any party.

 

(g)           Non-Exclusive Remedies.  The remedies provided for in this
Section 6 are not exclusive and shall not limit any rights or remedies which may
otherwise be available to any Indemnified Person at law or in equity.

 

7.             Effectiveness of Agreement.  This Agreement shall become
effective upon the execution and delivery hereof by the parties hereto.

 

20

--------------------------------------------------------------------------------


 

8.             Termination.  This Agreement may be terminated in the absolute
discretion of the Placement Agent solely with respect to its role in this
transaction, by notice to the Co-Issuers and the Arbor Parent if, after the
execution and delivery of this Agreement and prior to the Closing Date
(a) trading generally shall have been suspended or materially limited on or by
any of the New York Stock Exchange or the over-the-counter market; (b) a general
moratorium on commercial banking activities shall have been declared by federal
or New York State authorities or there is a material disruption in commercial
banking or securities settlement or clearance services in the United States
generally; or (c) there shall have occurred any outbreak or escalation of
hostilities or any change in financial markets or any calamity or crisis, either
within or outside the United States, that in the judgment of the Placement Agent
is material and adverse and makes it impracticable or inadvisable to proceed
with the offering, sale or delivery of the Notes on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information or the Offering
Memorandum.

 

9.             Payment of Expenses.

 

(a)           Regardless of whether the transactions contemplated by this
Agreement are consummated or whether this Agreement is terminated, the
Co-Issuers and the Arbor Parent shall pay or cause to be paid all costs and
expenses incident to the performance of their obligations hereunder, including
without limitation, (i) the costs incident to the authorization, issuance, sale,
preparation and delivery of the Notes and any taxes payable in connection
therewith; (ii) the costs and expenses incident to the preparation and printing
of the Time of Sale Information and the Offering Memorandum (including all
exhibits, attachments, amendments and supplements thereto) and the distribution
thereof in connection with the offering, purchase, sale, resale and delivery of
the Notes; (iii) the costs of reproducing and distributing each of the Basic
Documents; (iv) the reasonable costs and expenses of the Placement Agent,
including the fees and expenses of its counsel, transfer taxes on resale of any
of the Notes by the Placement Agent, any advertising expenses and other expenses
incurred by the Placement Agent in connection with offering or reoffering the
Notes and/or entering into purchase contracts with investors in the Notes;
(v) the fees and expenses of the counsel to the Co-Issuers, the Arbor Parent and
independent accountants; (vi) the fees and expenses incurred in connection with
the registration or qualification and determination of eligibility for
investment of the Notes under the laws of such jurisdictions as the Placement
Agent may designate and the preparation, printing and distribution of any “blue
sky” memorandum (including the related reasonable fees and expenses of counsel
for the Placement Agent); (vii) any fees charged by the Rating Agencies for
rating and surveillance of the Notes; (viii) the fees and expenses of the
Trustee and the CLO Servicer (including related reasonable fees and expenses of
any counsel to such parties), except to the extent otherwise set forth in the
Basic Documents; (ix) all expenses and application fees incurred in connection
with the application for the approval of all the Notes for book-entry transfer
by DTC; (x) all reasonable expenses incurred in connection with any “road show”
presentation to potential investors; (xi) the costs and expenses of the
Co-Issuers in connection with the purchase of the Loan Obligations; and
(xii) all other costs and expenses incident to the performance of the
obligations of the Co-Issuers and the Arbor Parent hereunder that are not
otherwise specifically provided for in this Section 9(a).

 

(b)           If (i) this Agreement is terminated pursuant to Section 8 hereof,
(ii) the Co-Issuers for any reason fail to tender the Notes for delivery to the
Placement Agent, (iii) the

 

21

--------------------------------------------------------------------------------


 

Issuer, the Co-Issuer, or the Arbor Parent fail or refuse to comply with this
Agreement, or (iv) the Placement Agent fails to place the Notes, each of the
Issuer, the Co-Issuer, and the Arbor Parent (jointly and severally) agrees to
reimburse the Placement Agent for all out-of-pocket costs and expenses
(including the fees and expenses of its counsel) reasonably incurred by the
Placement Agent in connection with this Agreement and the offer and sale of the
Notes contemplated hereby.

 

10.          Persons Entitled to Benefit of Agreement.  This Agreement shall
inure to the benefit of and be binding upon the parties hereto and their
respective successors.  Nothing in this Agreement is intended or shall be
construed to give any other person, other than the affiliates, officers,
directors and controlling persons referred to in Section 6 hereof and their
respective heirs and legal representatives any legal or equitable right, remedy
or claim under or in respect of this Agreement or any provision contained
herein.  No purchaser of Notes from the Placement Agent shall be deemed to be a
successor merely by reason of such purchase.

 

11.          Survival.  The respective indemnities, rights of contribution,
representations, warranties and agreements of the Co-Issuers, the Arbor Parent
and the Placement Agent contained in this Agreement or made by or on behalf of
the Co-Issuers, the Arbor Parent or the Placement Agent pursuant to this
Agreement or any certificate delivered pursuant hereto shall survive the
delivery of and payment for the Notes and shall remain in full force and effect,
regardless of any termination of this Agreement or any investigation made by or
on behalf of the Co-Issuers and the Arbor Parent or the Placement Agent.

 

12.          Placement Agent Information.  The parties hereto acknowledge and
agree that the Placement Agent Information shall consist solely of the fourth
and fifth sentences of the first paragraph under the heading “Placement of the
Notes” in the Offering Memorandum.

 

13.          Certain Defined Terms.  For purposes of this Agreement, except
where otherwise expressly provided, the term “affiliate” has the meaning set
forth in Rule 405 under the Securities Act.

 

14.          Miscellaneous.

 

(a)           Notices.  All notices and other communications hereunder shall be
in writing and effective only upon receipt, and shall be deemed to have been
duly given if mailed or transmitted and confirmed by any standard form of
telecommunication.  Notices to the Placement Agent shall be given to it at:

 

J.P. Morgan Securities LLC

383 Madison Avenue, 8th Floor

New York, New York 10179

Attention: Kunal K. Singh

email:  US_CMBS_Notice@jpmorgan.com

 

with copies to:

 

J.P. Morgan Securities LLC

 

22

--------------------------------------------------------------------------------


 

383 Madison Avenue, 32nd Floor

New York, New York  10179

Attention: Bianca A. Russo, Esq.

email: US_CMBS_Notice@jpmorgan.com

 

and

 

Clifford Chance US LLP

31 West 52nd Street

New York, New York 10019

Attention: Steven T. Kolyer

fax: (212) 878-8375

email: steven.kolyer@cliffordchance.com

 

or at any other address or email address furnished in writing by the Placement
Agent.

 

Notices to the Issuer shall be given to it at Arbor Realty Commercial Real
Estate Notes 2017-FL1, Ltd., c/o MaplesFS Limited, Queensgate House, P.O. Box
1093, Queensgate House, KY1 1102, Grand Cayman, Cayman Islands, Attention:  The
Directors, telephone:  (345) 945 7099, fax:  (345) 945 7100 with a  copy to the
Arbor Parent at the address below.  Notices to ART or the Arbor Parent shall be
given to them at Arbor Realty Collateral Management, LLC, 333 Earle Ovington
Boulevard, 9th Floor, Uniondale, New York  11553, Attention:  Executive Vice
President, Structured Securitization, fax:  (212) 389 6573, telephone: 
(212) 389 6546.  Notices to the Co-Issuer shall be given to it at Arbor Realty
Commercial Real Estate Notes 2017-FL1, LLC, c/o Puglisi & Associates, 850
Library Avenue, Suite 204, Newark, Delaware 19711, Attention:  Donald J.
Puglisi, telephone:  (302) 738 6680, fax:  (302) 738 7210 with a copy to the
Arbor Parent at the address above.

 

(b)           Governing Law.  THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT, THE RELATIONSHIP OF THE
PARTIES TO THIS AGREEMENT, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE
RIGHTS AND DUTIES OF THE PARTIES TO THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO THE CHOICE OF LAW RULES THEREOF.  THE PARTIES HERETO INTEND THAT THE
PROVISIONS OF SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW SHALL APPLY
TO THIS AGREEMENT.

 

(c)           Integration.  This Agreement supersedes all prior discussions and
agreements between the parties with respect to the subject matter hereof and
contains the sole and entire agreement between the parties hereto with respect
to the subject matter hereof.

 

(d)           Counterparts.  This Agreement may be executed by any one or more
of the parties hereto in any number of counterparts, each of which shall be
deemed to be an original, but all such respective counterparts shall together
constitute one and the same instrument.  Delivery of an executed counterpart of
a signature page of this Agreement in Portable Document

 

23

--------------------------------------------------------------------------------


 

Format (PDF) or by facsimile transmission shall be as effective as delivery of a
manually executed original counterpart of this Agreement.

 

(e)           Amendments or Waivers.  No amendment or waiver of any provision of
this Agreement, nor any consent or approval to any departure therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
parties hereto.

 

(f)            Headings.  The headings herein are included for convenience of
reference only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.

 

(g)           No Bankruptcy Petition/Limited Recourse.  The Placement Agent
agrees that, prior to the date which is one year and one day (or, if longer, the
applicable preference period then in effect plus one day) after the payment in
full of all of the Notes issued by the Co-Issuers, it will not institute
against, or join any other person in instituting against, any of the Co-Issuers
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other proceedings under any bankruptcy, insolvency,
reorganization or similar law in any jurisdiction.  Notwithstanding any other
provision of this Agreement, the obligations of the Issuer hereunder are
limited-recourse obligations and the obligations of the Co-Issuer hereunder are
non-recourse obligations, in each case, payable solely from the Collateral in
accordance with the terms of the Indenture and following realization thereof and
reduction thereof to zero, all obligations of and all claims against the
Co-Issuers hereunder or arising in connection herewith shall be extinguished and
shall not thereafter revive.  No recourse may be had under this Agreement
against any employee, agent, officer, partner, member, shareholder or director
of any party hereto (collectively, the “Associated Persons”), in respect of the
transactions contemplated by this Agreement, it being expressly agreed and
understood that this Agreement is solely an obligation of each of the parties
hereto and that no personal liability whatever shall attach to or be incurred by
any Associated Person under or by reason of the obligations, representations and
agreements of the parties contained in this Agreement, or implied therefrom. 
This Section 14(g) shall survive the termination or expiration of this
Agreement.

 

(h)           Waiver of Jury Trial.  EACH OF THE CO-ISSUERS, THE PARENT AND THE
PLACEMENT AGENT HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY
PARTY AGAINST THE OTHER PARTIES, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT
CLAIMS, OR OTHERWISE.  EACH PARTY HERETO AGREES THAT ANY SUCH CLAIM OR CAUSE OF
ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY.  WITHOUT LIMITING THE
FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY
JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR
OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT OR ANY PROVISION HEREOF.  THIS WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS AGREEMENT.

 

24

--------------------------------------------------------------------------------


 

(i)            Exclusive Jurisdiction.  EACH OF THE PARTIES HERETO IRREVOCABLY
(I) SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
AND THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT
OF NEW YORK FOR THE PURPOSE OF ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT; (II) WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF
AN INCONVENIENT FORUM IN ANY ACTION OR PROCEEDING IN ANY SUCH COURT;
(III) AGREES THAT A FINAL JUDGMENT IN ANY ACTION OR PROCEEDING IN ANY SUCH COURT
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN ANY OTHER JURISDICTION BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW; AND (IV) CONSENTS TO SERVICE OF
PROCESS UPON IT BY MAILING A COPY THEREOF BY CERTIFIED MAIL ADDRESSED TO IT AS
PROVIDED FOR NOTICES HEREUNDER.

 

[SIGNATURE PAGES FOLLOW]

 

25

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

 

Very truly yours,

 

 

 

ISSUER:

 

 

 

ARBOR REALTY COMMERCIAL REAL ESTATE NOTES 2017-FL1, LTD.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signatures continue on following page]

 

[Placement Agreement]

 

--------------------------------------------------------------------------------


 

 

CO-ISSUER:

 

 

 

ARBOR REALTY COMMERCIAL REAL ESTATE NOTES 2017-FL1, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signatures continue on following page]

 

[Placement Agreement]

 

--------------------------------------------------------------------------------


 

 

PARENT:

 

 

 

ARBOR REALTY SR, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signatures continue on following page]

 

[Placement Agreement]

 

--------------------------------------------------------------------------------


 

 

ART:

 

 

 

ARBOR REALTY TRUST, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signatures continue on following page]

 

[Placement Agreement]

 

--------------------------------------------------------------------------------


 

Accepted:              , 2017

 

PLACEMENT AGENT:

 

 

 

J.P. MORGAN SECURITIES LLC

 

 

 

By:

 

 

 

 Name:

 

 

 Title:

 

 

[Placement Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

NOTES

 

 

 

Initial Note

Principal

Balance

 

Interest Rate

 

Ratings
(Moody’s/ DBRS)

 

Class A Notes

 

U.S.$

201,600,000

 

One-month LIBOR + 1.30%

 

Aaa(sf)/ AAA(sf)

 

Class B Notes

 

U.S.$

27,000,000

 

One-month LIBOR + 2.50%

 

Baa2(sf)/ AA(sf)

 

Class C Notes

 

U.S.$

50,400,000

 

One-month LIBOR + 4.50%

 

NR/ BBB(low)(sf)

 

 

The aggregate combined Advisory, Structuring and Placement Agent Fee paid to the
Placement Agent is U.S.$2,790,000.

 

Sch. I-1

--------------------------------------------------------------------------------


 

ANNEX A

 

Restrictions on Offers and Sales Outside the United States

 

In connection with offers and sales of the Notes outside the United States:

 

(a)           The Placement Agent acknowledges that the Notes have not been
registered under the Securities Act and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons except
pursuant to an exemption from, or in transactions not subject to, the
registration requirements of the Securities Act.

 

(b)           The Placement Agent represents, warrants and agrees that:

 

(A) It has offered and sold the Notes, and will offer and sell the Notes, (A) as
part of their distribution at any time and (B) otherwise until forty (40) days
after the later of the commencement of the offering of the Notes and the Closing
Date, only in accordance with Regulation S or Rule 144A or any other available
exemption from registration under the Securities Act.

 

(B) Neither it nor any of its affiliates or any other person acting on its or
their behalf has engaged or will engage in any directed selling efforts with
respect to the Notes, and all such persons have complied and shall comply with
the offering restrictions requirement of Regulation S.

 

(C) At or prior to the confirmation of sale of any Notes sold in reliance on
Regulation S, it will have sent to each distributor, dealer or other person
receiving a selling concession, fee or other remuneration that purchases Notes
from it during the distribution compliance period a confirmation or notice to
substantially the following effect:

 

“The Notes offered hereby have not been registered under Securities Act, and may
not be offered or sold within the United States or to, or for the account or
benefit of, U.S. persons (i) as part of their distribution at any time or
(ii) otherwise until forty (40) days after the later of the commencement of the
offering of the Notes and the date of original issuance of the Notes, except in
accordance with Regulation S or Rule 144A or any other available exemption from
registration under the Securities Act.  Terms used above have the meanings given
to them in Regulation S.”

 

(D) It has not and will not enter into any contractual arrangement with any
distributor with respect to the distribution of the Notes, except with its
affiliates or with the prior written consent of the Co-Issuers.

 

Annex A-1

--------------------------------------------------------------------------------


 

(E) It has not made and will not make any invitation to any member of the public
in the Cayman Islands, within the meaning of Section 175 of the Cayman Islands
Companies Law (2016 Revision), to subscribe for the Notes.

 

Terms used in paragraph (a) and this paragraph (b) and not otherwise defined in
this Agreement have the meanings given to them in Regulation S.

 

(c)           The Placement Agent further represents, warrants and agrees that:

 

(A) it has only communicated or caused to be communicated and will only
communicate or cause to be communicated in the United Kingdom an invitation or
inducement to engage in investment activity (within the meaning of Section 21 of
the FSMA) received by it in connection with the issue or sale of any Notes in
circumstances in which Section 21(1) of the FSMA does not apply to the
Co-Issuers and (B) it has complied and will comply with all applicable
provisions of the FSMA with respect to anything done by it in relation to the
Notes in, from or otherwise involving the United Kingdom;

 

(B) it, in relation to each member state of the European Economic Area which has
implemented the Prospectus Directive (each, a “Relevant Member State”), has
represented and agreed that, with effect from and including the date on which
the Prospectus Directive is implemented in that Relevant Member State, has not
made and will not make an offer of the Notes which are the subject of the
offering contemplated by the Offering Memorandum as completed by the
accompanying prospectus to the public in that Relevant Member State other than: 
(A) to any legal entity which is a “qualified investor” as defined in the
Prospectus Directive; (B) to fewer than 100 or, if the Relevant Member State has
implemented the relevant provisions of the 2010 PD Amending Directive, 150
natural or legal persons (other than “qualified investors” as defined in the
Prospectus Directive) subject to obtaining the prior consent of the Placement
Agent nominated by the issuing entity for any such offer; or (C) in any other
circumstances falling within Article 3(2) of the Prospectus Directive;  provided
that, no such offer of the Notes referred to in (A) to (C) above shall require
the Co-Issuers or the Placement Agent to publish a prospectus pursuant to
Article 3 of the Prospectus Directive.  For the purposes of this
Section 1(b)(viii), (1) the expression an “offer of the Notes which are subject
of the offering contemplated by the Offering Memorandum to the public” in
relation to any Notes in any Relevant Member State means the communication in
any form and by any means of sufficient information on the terms of the offer
and the Notes to be offered so as to enable an investor to decide to purchase or
subscribe to the Notes, as the same may be varied in that Relevant Member State
by any measure implementing the Prospectus Directive in that Relevant Member
State, (2) the expression “Prospectus Directive” means Directive 2003/71/EC (and
amendments thereto, including by the 2010 PD Amending Directive to the extent
implemented in each Relevant Member State) and includes any relevant
implementing measure in the

 

Annex A-2

--------------------------------------------------------------------------------


 

Relevant Member State, and (3) the expression “2010 PD Amending Directive” means
Directive 2010/73/EU; and

 

(C)  The Notes have not been and will not be registered under the Financial
Instruments and Exchange Act of Japan (Act No. 25 of 1948, as amended, (the
“FIEA”)).  Accordingly, the Placement Agent represents and agrees that it has
not, directly or indirectly, offered or sold and will not, directly or
indirectly, offer or sell any Notes in Japan or to, or for the benefit of, a
resident of Japan (which term as used herein means any person resident in Japan,
including any corporation or other entity organized under the laws of Japan) or
to others for re-offering or resale, directly or indirectly, in Japan or to, or
for the benefit of, any resident in Japan, except pursuant to an exemption from
the registration requirements of, and otherwise in compliance with the FIEA and
other relevant laws and regulations of Japan.

 

(d)           The Placement Agent acknowledges that no action has been or will
be taken by the Co-Issuers that would permit a public offering of the Notes, or
possession or distribution of the Time of Sale Information, the Offering
Memorandum or any other offering or publicity material relating to the Notes, in
any country or jurisdiction where action for that purpose is required.

 

Annex A-3

--------------------------------------------------------------------------------


 

ANNEX B

 

Subsequent Time of Sale Information

 

Annex B-1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ARBOR REALTY COLLATERAL MANAGEMENT, LLC

Officer’s Certificate

 

The undersigned, Salvatore Villani, pursuant to Section 5(e) of that certain
Placement Agreement dated as of March 28, 2017 by and among Arbor Realty
Commercial Real Estate Notes 2017-FL1, Ltd., Arbor Realty Commercial Real Estate
Notes 2017-FL1, LLC, Arbor Realty SR, Inc., Arbor Realty Trust, Inc. and J.P.
Morgan Securities LLC (the “Placement Agreement”) does HEREBY CERTIFY that:

 

(a)           The Loan Obligation Manager (i) is a limited liability company,
duly organized, is validly existing and is in good standing under the laws of
the State of Delaware, (ii) has full power and authority to own its assets and
to transact the business in which it is currently engaged, and (iii) is duly
qualified and is in good standing under the laws of each jurisdiction where its
ownership or lease of property or the conduct of its business requires, or the
performance of the Loan Obligation Management Agreement and the Indenture would
require, such qualification, except for failures to be so qualified that would
not in the aggregate have a material adverse effect on the business, operations,
assets or financial condition of the Loan Obligation Manager or on the ability
of the Loan Obligation Manager to perform its obligations thereunder, or on the
validity or enforceability of, the Loan Obligation Management Agreement and the
provisions of the Indenture applicable to the Loan Obligation Manager; the Loan
Obligation Manager has full power and authority to execute, deliver and perform
the Loan Obligation Management Agreement and its obligations thereunder and the
provisions of the Indenture applicable to it; the Loan Obligation Management
Agreement has been duly authorized, executed and delivered by it and constitutes
a legal, valid and binding agreement of the Loan Obligation Manager, enforceable
against it in accordance with the terms thereof, except that the enforceability
thereof may be subject to (i) bankruptcy, insolvency, reorganization, moratorium
or other similar laws now or hereafter in effect relating to creditors’ rights
and (ii) general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law);

 

(b)           Neither the Loan Obligation Manager nor any of its Affiliates is
in violation of any federal or state securities law or regulation promulgated
thereunder that would have a material adverse effect upon the ability of the
Loan Obligation Manager to perform its duties under the Loan Obligation
Management Agreement or the Indenture, and there is no charge, investigation,
action, suit or proceeding before or by any court or regulatory agency pending
or, to the best knowledge of the Loan Obligation Manager, threatened which could
reasonably be expected to have a material adverse effect upon the ability of the
Loan Obligation Manager to perform its duties under the Loan Obligation
Management Agreement or the Indenture;

 

(c)           Neither the execution and delivery of the Loan Obligation
Management Agreement nor the performance by the Loan Obligation Manager of its
duties thereunder or under the Indenture conflicts with or will violate or
result in a breach or violation of any of the terms or provisions of, or
constitutes a default under:  (i) the limited liability company agreement of the
Loan Obligation Manager, (ii) the terms of any indenture, contract, lease,
mortgage, deed of trust, note agreement or other evidence of indebtedness or
other agreement, obligation, condition, covenant or instrument to which the Loan
Obligation Manager is a party or is bound,

 

A-1

--------------------------------------------------------------------------------


 

(iii) any law, decree, order, rule or regulation applicable to the Loan
Obligation Manager of any court or regulatory, administrative or governmental
agency, body or authority or arbitrator having jurisdiction over the Loan
Obligation Manager or its properties, and which would have, in the case of any
of (i), (ii) or (iii) of this subsection (c), either individually or in the
aggregate, a material adverse effect on the business, operations, assets or
financial condition of the Loan Obligation Manager or the ability of the Loan
Obligation Manager to perform its obligations under the Loan Obligation
Management Agreement or the Indenture;

 

(d)           No consent, approval, authorization or order of or declaration or
filing with any government, governmental instrumentality or court or other
person is required for the performance by the Loan Obligation Manager of its
duties under the Loan Obligation Management Agreement and under the Indenture,
except such as have been duly made or obtained;

 

(e)           The Offering Memorandum, as of the date thereof (including as of
the date of any supplement thereto) and as of the Closing Date does not contain
any untrue statement of a material fact and does not omit to state any material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading;

 

(f)            On the Closing Date, there shall not have been, since the
respective dates as of which information is given in the Offering Materials, any
material adverse change or prospective material adverse change with respect to
the Issuer, the Co-Issuer or the pool of Assets; and

 

(g)           The Loan Obligation Manager is registered as an investment adviser
under the Investment Advisers Act of 1940, as amended.

 

Capitalized terms not set forth herein shall have the meaning ascribed thereto
in the Indenture.

 

[Signature page follows]

 

A-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has hereunto set his hand this     day of
          , 2017.

 

 

ARBOR REALTY COLLATERAL MANAGEMENT, LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Officer Certificate pursuant to Placement Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ARBOR REALTY SR, INC.



 

Officer’s Certificate

 

The undersigned, Valerie Rubin, pursuant to Section 5(f) of that certain
Placement Agreement dated as of March 28, 2017, by and among Arbor Realty
Commercial Real Estate Notes 2017-FL1, Ltd., Arbor Realty Commercial Real Estate
Notes 2017-FL1, LLC, Arbor Realty SR, Inc., Arbor Realty Trust, Inc. and J.P.
Morgan Securities LLC (the “Placement Agreement”) does HEREBY CERTIFY that:

 

(a)           Arbor Realty SR, Inc. (“Seller”) (i) is a corporation, duly
incorporated, is validly existing and is in good standing under the laws of the
State of Maryland, (ii) has full power and authority to own its assets and to
transact the business in which it is currently engaged, and (iii) is duly
qualified and is in good standing under the laws of each jurisdiction where its
ownership or lease of property or the conduct of its business requires, or the
performance of the Loan Obligation Purchase Agreement and the Indenture would
require, such qualification, except for failures to be so qualified that would
not in the aggregate have a material adverse effect on the business, operations,
assets or financial condition of Seller or on the ability of Seller to perform
its obligations thereunder, or on the validity or enforceability of, the Loan
Obligation Purchase Agreement and the provisions of the Indenture applicable to
Seller; Seller has full power and authority to execute, deliver and perform the
Loan Obligation Purchase Agreement and its obligations thereunder and the
provisions of the Indenture applicable to it; the Loan Obligation Purchase
Agreement has been duly authorized, executed and delivered by it and constitutes
a legal, valid and binding agreement of Seller, enforceable against it in
accordance with the terms thereof, except that the enforceability thereof may be
subject to (i) bankruptcy, insolvency, reorganization, moratorium or other
similar laws now or hereafter in effect relating to creditors’ rights and
(ii) general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law);

 

(b)           Neither Seller nor any of its Affiliates is in violation of any
federal or state securities law or regulation promulgated thereunder that would
have a material adverse effect upon the ability of Seller to perform its duties
under the Loan Obligation Purchase Agreement or the Indenture, and there is no
charge, investigation, action, suit or proceeding before or by any court or
regulatory agency pending or, to the best knowledge of Seller, threatened which
could reasonably be expected to have a material adverse effect upon the ability
of Seller to perform its duties under the Loan Obligation Purchase Agreement or
the Indenture;

 

(c)           Neither the execution and delivery of the Loan Obligation Purchase
Agreement nor the performance by Seller of its duties thereunder or under the
Indenture conflicts with or will violate or result in a breach or violation of
any of the terms or provisions of, or constitutes a default under:  (i) the
articles of incorporation or by-laws of Seller, (ii) the terms of any indenture,
contract, lease, mortgage, deed of trust, note agreement or other evidence of
indebtedness or other agreement, obligation, condition, covenant or instrument
to which Seller is

 

B-1

--------------------------------------------------------------------------------


 

a party or is bound, (iii) any law, decree, order, rule or regulation applicable
to Seller of any court or regulatory, administrative or governmental agency,
body or authority or arbitrator having jurisdiction over Seller or its
properties, and which would have, in the case of any of (i), (ii) or (iii) of
this subsection (c), either individually or in the aggregate, a material adverse
effect on the business, operations, assets or financial condition of Seller or
the ability of Seller to perform its obligations under the Loan Obligation
Purchase Agreement or the Indenture;

 

(d)           No consent, approval, authorization or order of or declaration or
filing with any government, governmental instrumentality or court or other
person is required for the performance by Seller of its duties under the Loan
Obligation Purchase Agreement and under the Indenture, except such as have been
duly made or obtained; and

 

(e)           With respect to any information in the Offering Memorandum
regarding Seller, the Offering Memorandum, as of the date thereof (including as
of the date of any supplement thereto) and as of the Closing Date does not
contain any untrue statement of a material fact and does not omit to state any
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 

(f)            With respect to Section 5(d) of the Placement Agreement, (i) the
undersigned has carefully reviewed the Time of Sale Information (as defined in
the Placement Agreement) and the Offering Memorandum and hereby confirms, to the
knowledge of the undersigned, after due inquiry, the representation set forth in
Section 2(a) of the Placement Agreement is true and correct; (ii) the
undersigned further confirms that the Co-Issuers, the Arbor Parent or the other
Arbor entities each complied in all material respects with all agreements and
satisfied all conditions on their part to be performed or satisfied under the
Placement Agreement at or prior to the Closing Date; and (iii) other than as set
forth in the Time of Sale Information, since the Time of Sale (as defined in the
Placement Agreement) and other than as set forth in the Offering Memorandum,
since the date thereof, there has not been any material adverse change or any
development involving a prospective material adverse change, in or affecting the
business, properties, management, financial position, stockholders’ equity or
results of operations of the Co-Issuers or the Arbor Parent.

 

Capitalized terms not set forth herein shall have the meaning ascribed thereto
in the Indenture.

 

[Signature page follows]

 

B-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has hereunto set his hand this      day of
         , 2017.

 

 

ARBOR REALTY SR, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Officer Certificate pursuant to Placement Agreement]

 

--------------------------------------------------------------------------------